DISMISS; and Opinion Filed January 26, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00499-CR

                             JEB STEVENS BROWN, Appellant
                                          V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-83651-2013

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                  Opinion by Justice Brown
       Jeb Stevens Brown appealed his conviction for the offense of criminal mischief. On

April 16, 2014, the trial court granted appellant a new trial as to punishment only. On January

13, 2015, the State of Texas filed a motion to dismiss this appeal, asserting this Court lacks

jurisdiction. We agree. Because the trial court granted a new trial on punishment, there is no

final, appealable judgment. See Waller v. State, 931 S.W.2d 640, 643–44 (Tex. App.—Dallas

1996, no pet.).

       We grant the State’s motion and dismiss this appeal for lack of jurisdiction.




                                                   /Ada Brown/
                                                   ADA BROWN
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47.

140499F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JEB STEVENS BROWN, Appellant                       On Appeal from the County Court at Law
                                                   No. 6, Collin County, Texas
No. 05-14-00499-CR        V.                       Trial Court Cause No. 006-83651-2013.
                                                   Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                       Bridges and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 26th day of January, 2015.




                                             –2–